﻿85.	 It is a privilege, a great honour and a genuine pleasure for me to be here in this aula magna of the United Nations, a sanctuary dedicated to the pursuit of peace.
86.	After the great historic changes that have taken place in the administration of the Cameroonian State, I feel privileged to be mandated to bring you our message, a message which can only be one of peace. How can it be otherwise, when in spite of superficial disturbances, quickly calmed, my country remains stable, resolutely pursuing its development in unity and peace, which we dearly cherish and which the entire people of Cameroon intends to guard jealously? How can it be otherwise, when we also know that President Paul Biya, on assuming high office, chose the twin themes of commitment and loyalty as the hallmark of his mandate? His commitment is to the construction of a society that is democratically governed, with stability and peace, a deep peace for hearts and minds, a society whose primary concerns are the well-being, freedom and happiness of all the people of Cameroon.
87.	Certain as he is of the complete, unfailing support of all the vital forces in Cameroon, regardless of race, tribe, religion or region, the President of the Republic has promised his people that he will keep that solemn commitment.
88.	The other theme is that of loyalty: loyalty to our friends old and new; loyalty to the principles of the charter of the Organization of African Unity; loyalty to genuine non-alignment, the only way to preserve our independence and make it possible for us to contribute effectively to promoting peace and justice in international relations; and loyalty to the principles and ideals of the United Nations.
89.	As I reiterate those inspiring words of commitment and loyalty spoken by President Paul Biya, may I, his Minister for Foreign Affairs, take this opportunity to reaffirm before the Assembly the pledge of loyalty and commitment of Cameroon, my country, to the common struggle of all peoples of the world for the safeguarding of the noble ideals of mankind—peace, independence, justice, co-operation in equality and progress for all countries.
90.	At this point may I associate myself with the eminent speakers who have preceded me in congratulating Mr. Jorge Illueca, on behalf of my delegation, on his election. We welcome that choice because through his country it honours the whole of Latin America, which because of its cultural and human affinities with my continent is so near to Africa. There can be no doubt that our work will benefit from his wisdom as a statesman and his faith in the United Nations. I should like to assure him of the complete co-operation and support of my delegation in the accomplishment of the tasks of his high office as President of the thirty-eighth session of the General Assembly.
91.	It is also a pleasure for me on this occasion to thank Mr. Imre Hollai of Hungary for the competence and objectivity with which he guided the work of the thirty- seventh session.
92.	We should like also to pay a particular tribute to the Secretary-General and to express our appreciation to him for his tireless efforts, made with courage, foresight and self-sacrifice, in the exercise of his delicate functions. We also express our gratitude to him for the dedication and clarity of mind that he has placed at the service of the international community. Lastly, we welcome his contribution to the strengthening of international cooperation.
93.	I should like most warmly to welcome the delegation of Saint Christopher and Nevis and to congratulate it on its admission as the 158th Member of the United Nations.
94.	We have said from the outset that we are gathered here in the temple of peace, a peace without which it is impossible for us to build the future, but we view with concern the many challenges and obstacles on the road to peace and to the future.
95.	We are indeed aware of the seriousness of the world situation and the dangers threatening mankind. International, political and economic relations are in a state of serious crisis which, because of its global nature and its complexity, is unprecedented in recent history and places at stake our vital interests, namely peace, independence and development. Hence what we have always affirmed is confirmed today at the world level as an irrefutable truth and as a warning: the way in which blocs perceive international relations and world security cannot guarantee the realization of any of those noble goals. That is why these sessions of the General Assembly always arouse great hopes in the world and why we bear such a heavy responsibility.
96.	We are meeting here, it should be recalled, at a time when the world requires drastic changes in order to live in peace and security. The solution of the present crisis must be sought through genuine democratization of international relations. This implies on our part a more determined struggle against all policies of domination that seek by every means to preserve acquired privileges and to perpetuate conditions of inequality in the world. Those policies are, in effect, one of the causes of tension in all areas of international relations. The ensuing rivalries, the threats to the independence of countries, the escalation of the arms race and the worsening of the world economy are the major obstacles to the settlement of all these crises which confront us today.
97.	The major Powers obviously have an important role in questions of peace and security. None the less, in a world characterized by interdependence and a shared destiny, it is essential that all international protagonists co-operate on an equal footing. Responsibility for the future of mankind cannot be left in the hands of a small circle of countries, however large and powerful they may be.
98.	As I have said, the struggle for peace and security, independence and development remains our purpose today as it has in the past. When we speak of peace we are not thinking only of the absence of war, a situation maintained by the balance of force and terror. The peace to which we refer is broader; it is universal. That peace is inseparable from freedom and development in independence. There can be no stable peace in conditions of confrontation and rivalry between blocs, the terrible arms race, the deepening of economic and social inequalities. In other words, the struggle for peace, which requires renewed co-operation, must be waged on several fronts: the stopping of the arms race, the relaxing of international tensions and the search for adequate solutions to the present economic crisis.
99.	It is to those different aspects that I should like to devote my statement.
100.	As a non-aligned country, Cameroon has always attached the greatest importance to questions of disarmament, deeply convinced that peace and security cannot be built in the shadow of weapons. Without disarmament there can be neither lasting peace nor development with security. It is encouraging to see that world public opinion, by and large, shares this feeling. However, the absence of the necessary political will on the part of the 
major Powers and their mutual mistrust have been and remain the principal obstacles to any effective negotiations. This was also the essential cause of the failure of the twelfth special session of the General Assembly, the second devoted to disarmament.
101.	In the present international context it cannot be repeated too often that the beginning of a process of disarmament is of primary importance. Never in the course of its history has mankind been exposed to so serious a threat as the arms race today between the big Powers and the blocs. The danger of a nuclear cataclysm has in recent days been felt even more because of the emergence of the concept of the possibility of limited nuclear wars. It is in the shadow of that danger that a wide-ranging race is continuing also in the field of conventional weapons, the UK of which in many local or regional wars increasingly threatens world peace and the independence of a large number of countries.
102.	It is therefore essential that the United Nations should not only consider the nature and consequences of the arms race but also and above all promote the adoption of concrete measures for putting an end to it. Here we have in mind the conclusion between the two superpowers of agreements on strategic nuclear weapons and on the missiles in Europe. We are also referring to the need for treaties on the complete prohibition of nuclear tests and the prohibition of chemical weapons. Lastly, we have in mind the need to embark on global negotiations on nuclear and conventional disarmament issues. The preparation and adoption by the General Assembly of a programme of disarmament would be an appreciable contribution to that end.
103.	Cameroon, for its part, will continue to support all initiatives aimed at opening disarmament negotiations. Here we recall that only determined and united action by all members of the international community can ensure progress in this Held. Such action requires strengthening the role of the United Nations. That is the sense and the spirit of the New Delhi Message adopted at the Seventh Conference of Heads of State or Government of Non- Aligned Countries, which Cameroon fully supports.
104.	It is self-evident that at the present time the first step towards peace must be the relaxation of international tension. Cameroon has always stressed that. Detente must be general; it must cover every region in the world and all forms of international activity. Such a process presupposes the renunciation of threats, of the use of force, of intervention and interference, an end to all forms of aggression, withdrawal from occupied territories and the final elimination of colonialism and racism. These are all goals of the Organization. They are also questions on which we must now, more than before, take a clear stand and define the framework for our action. It is now more than ever before an imperative, since we know that in 1983 no significant progress has been achieved in solving the different crises which have been affecting the world for years, even decades. Today, no region of the world enjoys complete security and peace. The policy of force, interferes, pressures and overt aggression are the reason. Bloc rivalry and interference considerably delay settlement of these crises by peaceful means with respect for the rights and interests of the peoples and countries directly concerned.
105.	This is the case in Africa, on which history has imposed many hardships. At a time when the OAU is making patient efforts to root out the terrible evils of colonialism, racism and their surrogates, Africa today is exposed to threats of division and to ever-growing external pressure. This is a deep-rooted and, dangerous process, an attempt to make use, for purposes alien to the interests of Africa, of certain difficulties and problems inherited by African countries. Cameroon is convinced that by uniting their efforts, the African countries will manage to preserve the unity of the OAU, whose role is irreplaceable in the struggle of Africa for freedom, for more rapid economic and social development, in short, for mastery of its own destiny.
106.	The tragedy which the people of Chad have experienced for more than a decade now is a source of deep and constant concern to my country, as the situation deteriorates and becomes daily more complex. The position of Cameroon, denned since the very beginning of the crisis and reaffirmed recently by the President of the Republic, Paul Biya, is well known. Loyal to the principles of sovereignty and the territorial integrity of States, my country remains convinced that the problem of Chad must be resolved by peaceful means. This is why it remains our hope that weapons will be silenced and a process of negotiations will begin. To that end, all citizens of Chad at home and abroad must tear down the barriers that they have erected or encouraged and which prevent peace in Chad. We hope that the legal Government in N'Djamena will find appropriate ways and means to open up dialogue and to call upon all the vital forces of the Chadian nation to enter into a covenant of fraternity with honour.
107.	Cameroon, in any case, reaffirms its readiness today, as in the past, to contribute to any concerted action aimed at restoring peace to Chad, national reconciliation, and the reconstruction of that neighbouring fraternal country which has been ravaged by so many years of war. In this respect, we feel that the OAU has a primary and irreplaceable role to play in Chad in the quest for peace and unity.
108.	In the Western Sahara, the deterioration of the situation characterized by the heightening of armed confrontation constitutes a source of deep concern. In the view of my delegation, the implementation of the relevant resolutions of the OAU, adopted by its Assembly of Heads of State and Government at Nairobi in 1981 and at Addis Ababa in 1983, constitutes a valid basis for the search for a political settlement of the Western Sahara conflict based on a cease-fire and the organization of a referendum of self-determination under the auspices of the OAU and the United Nations.
109.	Cameroon is also concerned at the situation in southern Africa, where, because of South Africa,
apartheid and the colonization of Namibia still constitute two sources of violence, two causes of humiliation for the African people and two major challenges to the international community.
110.	From the moral standpoint, we can never repeat too often that apartheid remains a most repulsive and condemnable philosophy because it is the only example of an institutionalized policy of racial discrimination. An exclusively white minority Government has arrogated to itself all political power and 80 per cent of the wealth of the country, thanks to an extraordinary arsenal of evil laws and a most barbaric form of repression. South Africa, therefore, is the only country in the world where 85 per cent of the population is officially deprived of all political and economic rights and even the most basic human rights.
111.	This situation is untenable. Untenable also are the deceptive reforms promised or implemented by South Africa, because they are designed to keep the black population, which is in the overwhelming majority, on the fringes of society. That is why Cameroon, a member of the OAU Co-ordinating Committee for the Liberation 
of Africa, will continue to help the liberation movements in their struggle against apartheid and for the promotion in South Africa of a multiracial society which respects the dignity and equality of all its members.
112.	The question of Namibia is the second part of the South African regime's insolent defiance of the international community since 1966. Cameroon has followed with the greatest misgivings the negotiations that have gone on for several years now with the Pretoria authorities, with whose duplicity and basic disdain for the norms, principles and ideals of international society we are all familiar. South Africa looks upon these negotiations with the Secretary-General or with the western contact group only as a delaying tactic, an exercise to gain time. For Pretoria, which was worried at the collapse of the protective buffer formed by the European colonies around its borders, Namibia represents the last line of defence before the winds of freedom sweep away that bastion of apartheid.
113.	How long will the international community be deceived by the delays and subterfuges of dictated by a total rejection of the values of civilization that constitute the pride of our day?
114.	Cameroon, for its part, remains devoted to Security Council resolutions 385 (1976) and 435 (1978), which define the only acceptable framework for the independence of Namibia. Any policy aimed at creating a link, a parallel or reciprocity between the application of those resolutions and the withdrawal of Cuban troops from Angola is inadmissible and constitutes unacceptable interference in the internal affairs of a sovereign State. The self-determination and independence of Namibia are inalienable rights of the Namibian people, recognized and solemnly affirmed by the General Assembly three decades ago. Their exercise and their observance should be neither delayed nor compromised by considerations that relate solely to the hegemonic struggle of the super-Powers.
115.	A member of the United Nations Council for Namibia, Cameroon will continue to support in every way the heroic struggle of the Namibian people for genuine independence under the leadership of SWAPO, its sole legitimate representative.
116.	We appeal to the Powers friendly to Pretoria to compel it, while there is still time, to heed the voice of wisdom and of reason. Any policy based on racial injustice and supported by violence and repression can only lead to tragedy and endanger the peace and security of all society. We direct our appeal in particular to all those people who know the high cost of freedom because they themselves made the greatest and most noble sacrifices for it.
117.	But given the political short-sightedness and the bad faith that characterizes the white minority in Pretoria, the Security Council, in order to make its decisions respected, should resort to the collective measures given it by the Charter, including the provisions under Chapter VII.
118.	The Middle East region continues to be the most dangerous hotbed of crisis in the world. This situation results from the expansionist policy of Israel, which for many years now has been endangering the freedom and sovereignty of neighbouring countries and brutally denying the elementary national and human rights of the Palestinian people. The occupation of a large part of Lebanon, the genocide perpetrated against the Palestinians, the annexation of the Golan Heights and Jerusalem and the preparations for the appropriation of the West Bank and Gaza confirm that the deliberately intransigent orientation of Israeli policy remains unchanged.
119.	It is impossible to stifle the liberation struggle waged by the Palestinian people under the leadership of the Palestine Liberation Organization [PLO], its sole legitimate representative. In this regard we reaffirm our constant support for that heroic people and our profound hope that the Palestinian leadership will transcend its internal dissensions and regain that coherence which has always been its strength.
120.	The United Nations, today more than ever before, must play a decisive role in ensuring a comprehensive political settlement of the Palestinian question and the Middle East crisis.
121.	We have long since approved the bases of such a settlement. There can be no just and lasting solution without Israel's withdrawal from all the Arab territories occupied since 1967, without recognition of the right of all the States in the region, including Israel, to live in peace within secure and recognized international borders and without the achievement of the Palestinian people's right to self-determination and to its own independent State in Arab Palestine.
122.	It is essential to guarantee the participation of the PLO in all the negotiations concerning the destiny of the people it represents. This is also the only means of achieving lasting peace for all the States of the region. The proposals of the Twelfth Arab Summit Conference, at Fez, and the recent decisions of the Palestine National Council are an important contribution to the search for a solution to the Middle East crisis and the problem of Palestine. We equally appreciate the other initiatives that respect the national rights of the Palestinian people. But any new advance necessarily requires an end to all support for and encouragement of Israel's intransigent policy.
123.	Following the invasion of Lebanon, a second prerequisite has become obvious to everyone—that is, the restoration of the authority of the Lebanese Government over its entire territory. For that purpose it is essential that the Israeli occupation forces and all the foreign troops withdraw from Lebanon, that foreign Powers refrain from further interference in the internal affairs of that non-aligned Arab country. In this context, Cameroon is pleased at the extension of the mandate of UNIFIL, an important element in bringing stability and peace to the region.
124.	But this is only a palliative. The Middle East problem as a whole ran be solved only through broad negotiations in the framework of the United Nations and with the agreement of the great Powers and with the effective participation of all the parties to the dispute, including the PLO.
125.	In addition to these long-standing situations so fraught with danger to peace and security, there are new crises caused by foreign intervention in the Mediterranean and in South-West Asia. Cameroon's position in this respect is clear and consistent with the principles of the Charter of the United Nations.
126.	In Cyprus the two communities could find a Held for understanding that would preserve their respective interests and the independence, integrity and unity of this non-aligned country if foreign Powers would once and for all refrain from interfering in the country's internal affairs. Cameroon will continue to support any initiatives towards promoting brotherly dialogue between the two communities concerned in order to restore peace to the island and guarantee the sovereignty, territorial integrity and non-alignment of Cyprus.
127.	We recognize the legality of the Government of Democratic Kampuchea. We believe that a solution to the present situation can and must be found through a 
political settlement including the withdrawal of foreign troops and the cessation of all foreign interference so that the people of Kampuchea may decide freely and in all sovereignty on the means for its own development.
128.	With regard to a settlement of the problem of Afghanistan, it is highly important in this case too to enable the people of the country to decide its own destiny freely. This presupposes the withdrawal of foreign armed troops, the prohibition of outside interference and the return of the refugees. We welcome all the constructive efforts undertaken in that direction, and we particularly appreciate the good offices of the Secretary-General.
129.	We deplore the recent destruction of the Korean Air Lines civilian aircraft. This not only has cast a pall over the already tense relations between the blocs but has also caused the death of hundreds of innocent persons. We wish once again to express here our deep sympathy to the bereaved families and LO the Korean people.
130.	The aggravation and perpetuation of these situations that we have just mentioned result, let us not forget, in the appearance of that new category of persons forced to wander through the world without shelter, without a homeland and without possessions—that is, refugees. There are at present about 10 million in the world, more than half of them in Africa. This flow of refugees creates problems for the host countries, which for the most part are developing countries already concerned with problems of their own survival.
131.	We hope that the Second International Conference on Assistance to Refugees in Africa, to be held in 1984, will conduct a precise evaluation of the results of the first conference, provide increased resources to alleviate the plight of these refugees and give new impetus to the search for ways and means to find a long-term solution to this problem.
132.	In speaking of the suffering endured by peoples of Africa, Asia, Palestine and Lebanon and the heroic struggle they are waging, we cannot but make an urgent appeal to the international community. For all these peoples expect the United Nations to demonstrate active solidarity with them, mobilizing the Organization's considerable means and influence. They expect the United Nations to contribute to the restoration, once freedom has been regained, of a just and lasting peace in all these regions.
133.	Peace and security do not allow for the transfer to our countries of conflicts stemming from the confrontation between the big Powers. Still less can peace and security accommodate the greed and the designs, clearly apparent today, of which our countries are the targets and which awaken the memories of an era that we had thought long past.
134.	The peace to which mankind aspires cannot exist if its benefits are not extended to all the peoples of the world; it requires respect for the independence of every country and the free expression by every people of its national will.
135.	To be maintained, peace requires active and balanced co-operation within the framework of a renewed and more democratic system of international relations; it requires the creation of an international atmosphere favourable to equal economic and social development for all. That is the essence of this new international economic order which must be established without delay.
136.	How can we not regret that our developed partners still do not want to hear us and persist in believing that through a series of corrective measures they will be able to overcome the present crisis, which, we must recall, is a structural one. It stems from the inadequacy of post-war international institutions. Because of various changes that have taken place since then in the configuration of the international community, those institutions are outdated and have revealed their limits, both conceptual and structural. It is this new fact that is causing deep disorder in the international economic machinery. That is why, however useful the corrective measures adopted may be, they still fall short of the urgent large-scale measures that must be taken for the recovery of the world economy.
137.	Despite the emergency measures taken here and there, the international economic situation remains disquieting.
138.	No decisive breakthrough is expected before 1985 in the States members of the Organization for Economic Co-operation and Development. Moreover, according to forecasts of some specialized agencies, including IMF, the Western countries as a whole will not this year reach the 3 per cent growth rate which is considered the threshold for any viable economic recovery.
139.	The manifestations of the crisis, which are the present massive unemployment, affecting millions of persons, trade confrontations and endemic inflation, remain serious in themselves.
140.	The situation in the developing countries, where absolute poverty is the daily lot of millions of persons, deteriorates day by day because of those countries' growing indebtedness, the continuing deterioration in terms of trade and the protectionist measures that exhaust their export earnings. For many of them the basic question today is not one of being better off, but rather one of simple survival. Recent reports of the World Bank and IMF are particularly enlightening in this connection. It is therefore easy to understand our disappointment at the level of official development assistance and the insignificant results of major international conferences in this connection.
141.	We are deeply concerned at the depletion of the resources of multilateral organizations that work for development. Although we are pleased by the recent increase in IMF quotas and the broadening of general loan agreements, our anxiety persists. Apart from the fact that measures must be ratified in order to be effective, which takes a long time—the example of the Common Fund for Commodities is enlightening in this respect— the agencies of the United Nations system are in a critical financial situation. Some of them are now moving from recession to depression. This is the case in particular with UNDP, whose resources have decreased by 50 per cent. All of this endangers the realization of many projects, especially in Africa.
142.	The failure of the sixth session of the United Nations Conference on Trade and Development also attests to the dangerous deterioration of the spirit of international co-operation. Of course, it did manage to adopt a few resolutions in favour of the Common Fund, as well as some measures concerning the conclusion of agreements on certain commodities and some international arrangements to stabilize prices. This was only a reaffirmation of an existing consensus. On the other hand, the Conference did not reach agreement on substantive problems, in particular the causes of the present crisis and ways of overcoming it.
143.	For the same selfish reasons, the new United Nations Convention on the Law of the Sea, the result of more than 10 years of laborious negotiations, is now the object of manoeuvres aimed at obstructing its implementation. Certain developed countries are no longer concealing their bitter disappointment at the lack of cooperate and solidarity which has become evident within 
the restricted framework of the summit meetings of the industrialized countries that share the same philosophy and are linked by many agreements.
144.	The signs of recovery that have emerged in certain developed countries do not reveal any sustained and lasting growth. Even if this recovery strengthens in those countries, its effects on the economy of the developing countries seems uncertain, the so-called locomotive theory having shown its limits through the present machinery governing the world economy.
145.	The persistence and deepening of the present economic crisis show that it is futile to try to overcome, through piecemeal measures or expedients unilaterally worked out and applied, a crisis which is both profound in its effects and global in its scope. Hence, in this era of interdependence the only way to overcome the crisis is through a global, integrated approach both to the analysis of situation and in the search for solutions. This is the very basis of the patiently developed global negotiates project, the opening of which is unfortunately blocked by the unjustified hesitation of a tiny minority of rich countries which are excessively attached to the present archaic economic system, and this endangers international peace and security. This project appears more than ever to be the most appropriate framework, because the approach to a global challenge to the international community must be global.
146.	There is not and will never be any security based on exploitation and the impoverishment of the third world. Development is and will remain the key to peace. That is why we renew here our appeal, the appeal of the non-aligned countries for collective action for world prosperity. Will this appeal at least be heard? We venture to hope that it will. We hope this most sincerely, because the tragic situation now prevailing, the present crisis, demands this.
147.	Our support for world-wide co-operation cannot conceal our deep conviction that the task of development is in the last analysis a matter for the national will and our own efforts. Thus Mr. Paul Biya has said:
 Our common task is to persist with ever-increasing determination in our national development effort; to develop a strategy that will make it possible to bring about social change; to modernize our structures and make them factors in increasingly self-reliant, endogenous and balanced development. 
148.	But our internal dynamics, our efforts to achieve ethical development and to make the best and most rational use of our resources will not be enough, we well know, if an unfavourable international environment systematically nullifies what we have worked so hard to achieve.
149.	Having described from this rostrum its vision of international relations, Cameroon has tried to make its own contribution to the search for suitable means of guaranteeing peace and security, which are so gravely threatened, by recourse not to weapons but to co-operation. Could there be any more appropriate forum in which to do this than that of the United Nations, which was established precisely to safeguard these ideals and to strengthen co-operation among nations in order to guarantee for all an equal chance of achieving well-being?
150.	In the face of the persistence of colonialism, the increase in hotbeds of tension, the growing inequality among nations and the erosion of the spirit of co-operation, there is a great temptation today to question the capacity of the United Nations to fulfil its essential mission. Indeed, its Secretariat shows signs that its means of action are insufficient.
151.	The Security Council, the supreme body for the safeguarding of our collective peace and security, is consistently paralyzed because of the immoderate use of the right of veto possessed by some of its members. Those that enjoy decisive influence in international relations and should therefore act for the common good too often find their judgment clouded by their own interests.
152.	The time has therefore come to revitalize the Council. The authority of the United Nations depends on it. That is why Cameroon reiterates its appeal for the convening of a special meeting of the Security Council, as proposed by the Secretary-General at the thirty-seventh session. We hope that the members of the Council entrusted with considering this question will give the matter priority and propose positive measures as soon as possible. We will continue to support the expansion of that Council, as we have in the past, since this is necessary because of the new geopolitical configuration of the world.
153.	It is high time to make it possible for the United Nations to organize effective solidarity among all peoples, to co-ordinate and promote development, to bring order to world economic relations, in accordance with the principles and objectives of the new international economic order.
154.	By committing ourselves to that process we shall be restoring credibility to the United Nations, enhancing its prestige and meeting the three-fold challenge that we face: to be worthy of the architects of this Organization, who, learning from the sufferings of the wars of the past, dreamed of harmony and peace; to meet the expectations of present generations for a better life; and to respond to the aspirations of the poor to freedom, progress and well-being, to their urgent appeal for greater justice.
155.	Only in this way, as stated by Mr. Paul Biya, will the United Nations  remain not only an enlightening and stimulating moral authority, but also a force for the benefit of the harmony, development and betterment necessary for peace, liberty and progress in a difficult world, an instrument for the solution of such major international problems as those of disarmament, the situation in the Middle East, southern Africa, the resumption of the North-South dialogue, the just distribution of the riches of our world.















 
 

